1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   CYNTHIA STILLS,                                )   Case No.: 1:17-cv-0486 - JLT
                                                    )
12                 Plaintiff,                       )   AMENDED ORDER AWARDING ATTORNEY’S
                                                    )   FEES PURSUANT TO THE EQUAL ACCESS TO
13          v.                                      )   JUSTICE ACT
                                                    )
14   NANCY A. BERRYHILL,                            )
     Acting Commissioner of Social Security,        )
15                                                  )
                   Defendant.                       )
16                                                  )

17          On December 20, 2018, Cynthia Stills and Nancy A. Berryhill, Acting Commissioner of Social

18   Security, stipulated for the award and payment of attorney’s fees and expenses pursuant to the Equal

19   Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 27)

20          Accordingly, the Court ORDERS:

21          1.     Subject to the terms of the parties’ stipulation, fees and expenses in the amount of

22                 $5,000.00 are AWARDED to Plaintiff, Cynthia Stills; and

23          2.     Plaintiff’s motion for fees and expenses (Doc. 26) is terminated as MOOT.

24
25   IT IS SO ORDERED.

26      Dated:    January 4, 2019                             /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
